DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 	Upon further considerations in view of the latest amendments, the previous rejections of claims 1, 3-5 and 21-23 have been withdrawn, and these claims have been allowed. This application is in condition for allowance except for the presence of claims 10-20 directed to the inventions non-elected with traverse in the reply filed on 08/31/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed [in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213], except for consideration of the above matter. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798